NEWMAN, J.,
concurring.
I join in the result that the majority reaches. ORCP 7D(4)(a)(i) does not state that a plaintiff must mail a copy of summons and complaint to the defendant’s insurance carrier by certified, registered or other receipted mail. It would be unjust to construe the rules to require that form of mailing and consequently to dismiss plaintiffs action with prejudice. If the legislature intended that the rules require that form of mailing, it should have said so. If the rules are ambiguous, they should be construed in favor of plaintiff. She should not have to guess at her peril.
*95ORCP 7D(2)(d) provides that service by mail is accomplished by “mailing a true copy of the summons and a true copy of the complaint to the defendant by certified or registered mail.” (Emphasis supplied.) Mailing a copy of the summons and complaint to defendant’s insurance carrier under ORCP 7D(4)(a)(i) is not “service by mail” within the meaning of ORCP 7D(2)(d). ORCP 7D(4)(a)(i) provides that service may be made upon a defendant in a motor vehicle accident case by “personal service upon the Motor Vehicles Division and mailing a copy of the summons and complaint to the defendant and the defendant’s insurance carrier if known.” Assuming that mailing to a defendant under ORCP 7D(4)(a)(i) is “service by mail” to which ORCP 7D(2)(d) applies, that rule does not apply to the mailing to a defendant’s insurer.
If the rules are ambiguous, the ambiguity should be resolved in plaintiffs favor. ORCP 7D(2)(d) was enacted in 1979 in substantially its present form. The later critical changes have been made in ORCP 7D(4)(a)(i). Initially, that rule described “service by mail” as only a mailing of summons to a defendant. It correlated precisely with ORCP 7D(2)(d). In 1981, it was amended to delete the term “service by mail” and to provide for personal service on the Motor Vehicles Division, as well as a mailing, but, again, to the defendant. In 1982, the last clause of ORCP 7D(4)(a)(i) was added to provide for an additional mailing — to the defendant’s insurance carrier. Legislative history, therefore, indicates that, to the extent that ORCP 7D(4)(a)(i) provides for “service by mail” within the meaning of ORCP 7D(2) (d), it only refers to mailing to the defendant and not to her insurance carrier.1 The mailing to *96the defendant’s insurance carrier is simply a notification by mail.2
Finally, ORCP IB requires that we construe the rules to assure “the just, speedy, and inexpensive determination of every action.” Surely it is not just to construe the rules against plaintiff to bar her access to the courts if the rules are ambiguous and she must guess how she should mail to defendant’s insurance carrier. Before a plaintiff can suffer dismissal with prejudice, the rules should be clear.

 ORCP 7D (4) (c), entitled “Default,” was amended in 1982 to require a mailing by certified or registered mail to both defendant and defendant’s insurance carrier before a default could be entered against defendant. The legislative commentary states:
“In 1982, the Council changed subparagraph 7D(4)(a)(i) and (ii) by adding a requirement that a copy of the summons and complaint be sent to defendant’s insurance carrier, if known. The last clause of paragraph 7d(4)(c) was also added to require the affidavit for default to reflect this mailing.” Merrill, Oregon Rules of Civil Procedure: 1986 Handbook 31 (1986).
I find it hard to believe that the first sentence of this quotation eliminates any ambiguity in ORCP 7D(4)(a)(l) and requires that it should be construed against a plaintiff. Moreover, ORCP 7D (4) (c) only covers whether a plaintiff may take a default against a defendant.


 The carrier is not a party to the litigation.